DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory    Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 15 and 19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by N et al. (U.S. Patent Application Publication No. US 2019/0130292 A1) (hereafter referred to as “N et al.”).  
	With regard to claim 1, N et al. describes acquiring an image to be processed that involves a target object (see Figure 1, elements 102A-102E, and refer for example to paragraph [0026]); extracting image noise information and contour information of the target object from the image to be processed (see Figure 2, elements 204 and 208, and refer for example to paragraphs [0032] and [0034]); generating a noise distribution image based on the image noise information and the contour information of the target object (refer for example to paragraph [0090]); and obtaining a target image by performing noise reduction on the image to be processed with the noise distribution image (refer for example to paragraphs [0036] and [0090]).
As to claim 6, N et al. describes wherein obtaining the target image by performing noise reduction on the image to be processed with the noise distribution image comprises obtaining the target image by determining a difference in pixel values between the image to be processed and the noise distribution image (refer for example to paragraphs [0036], [0038] and [0039]).
In regard to claim 10, N et al. describes at least one processor (refer for example to paragraph [0106]); one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor (refer for example to paragraph [0107]) to perform operations comprising acquiring an image to be processed that involves a target object (see Figure 1, elements 102A-102E, and refer for example to paragraph [0026]); extracting image noise information and contour information of the target object from the image to be processed (see Figure 2, elements 204 and 208, and refer for example to paragraphs [0032] and [0034]); generating a noise distribution image based on the image noise information and the contour information of the target object (refer for example to paragraph [0090]); and obtaining a target image by performing noise reduction on the image to be processed with the noise distribution image (refer for example to paragraphs [0036] and [0090]).
With regard to claim 15, N et al. describes wherein obtaining the target image by performing noise reduction on the image to be processed with the noise distribution image comprises obtaining the target image by determining a difference in pixel values between the image to be processed and the noise distribution image (refer for example to paragraphs [0036], [0038] and [0039]).
As to claim 19, N et al. describes a non-transitory computer-readable storage medium coupled to at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor (refer for example to paragraphs [0106] and [0107]) to acquire an image to be processed that involves a target object (see Figure 1, elements 102A-102E, and refer for example to paragraph [0026]); extract image noise information and contour information of the target object from the image to be processed (see Figure 2, elements 204 and 208, and refer for example to paragraphs [0032] and [0034]); generate a noise distribution image based on the image noise information and the contour information of the target object (refer for example to paragraph [0090]); and obtain a target image by performing noise reduction on the image to be processed with the noise distribution image (refer for example to paragraphs [0036] and [0090]).

Allowable Subject Matter
Claims 2-5, 7-9, 11-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsugu, Yamauchi, Kusakabe, Mylaraswamy Au, Sullender, Chan, Tong, Shinoda and Sohn all disclose systems similar to applicant’s claimed invention.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
September 19, 2022